Third District Court of Appeal
                               State of Florida

                          Opinion filed May 5, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-882
                        Lower Tribunal No. 19-2289
                           ________________

                            B.P., a Juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

       Carlos J. Martinez, Public Defender, and Howard K. Blumberg, Special
Assistant Public Defender, and Rachel E. Bolshin and Carla V. Llaneza,
Certified Legal Interns, for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before FERNANDEZ, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.